NUMBER 13-20-00399-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


NATALIE MORRIS,                                                             Appellant,

                                              v.

WILMINGTON SAVINGS FUND
SOCIETY, FSB, D/B/A CHRISTIANA
TRUST AS OWNER TRUSTEE OF THE
RESIDENTIAL CREDIT OPPORTUNITIES TRUST V,                                   Appellees.


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant Natalie Morris filed a notice of appeal from a final judgment and order of

possession signed on August 20, 2020, in trial court cause number 2018CCV-62405-5 in

the County Court at Law No. 5 of Nueces County, Texas. The clerk’s record for the appeal
was filed on December 17, 2020. Appellant filed a motion for extension of time to file her

brief in this matter which the Court granted until February 18, 2021. Appellant filed a

second motion for extension of time to file her brief in this matter, which was opposed by

appellees, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust as Owner

Trustee of the Residential Credit Opportunities Trust V. The Court granted appellant’s

second motion for extension of time to file the brief until March 22, 2021. Nevertheless,

appellant did not file her brief.

       On March 24, 2021, the Clerk notified appellant that her brief had not been timely

filed. The Clerk advised appellant that the appeal would be dismissed for want of

prosecution unless, within ten days from the date of this letter, appellant reasonably

explained the failure and the appellees were not significantly injured by the appellant’s

failure to timely file a brief. See TEX. R. APP. P. 38.8(a). Appellant did not respond to the

Clerk’s notice or file a brief in this matter.

       Appellate courts possess the authority to dismiss an appeal for want of prosecution

when an appellant in a civil case fails to timely file the appellant’s brief and gives no

reasonable explanation for the failure. See id. R. 38.8(a)(1); id. R. 42.3(b); Am. Bail Bonds

v. City of El Paso, 225 S.W.3d 612, 612 (Tex. App.—El Paso 2006, no pet.); Newman v.

Clark, 113 S.W.3d 622, 623 (Tex. App.—Dallas 2003, no pet.) (per curiam). Similarly,

courts may dismiss an appeal for want of prosecution generally or because the appellant

has failed to comply with a requirement of the appellate rules, a court order, or a notice

from the appellate court clerk requiring a response or other action within a specified time.

See TEX. R. APP. P. 42.3 (b), (c).


                                                 2
       The Court, having examined and fully considered the documents on file and

appellant’s failure to file a brief, is of the opinion that this appeal should be dismissed.

Accordingly, we dismiss the appeal for want of prosecution. See id. R. 38.8(a), 42.3(b),

(c).



                                                                      JAIME TIJERINA
                                                                      Justice

Delivered and filed on the
3rd day of June, 2021.




                                             3